United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Farmington, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-24
Issued: March 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 1, 2007 appellant timely appealed the August 16, 2007 merit decision of the
Office of Workers’ Compensation Programs, which granted a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has greater than one percent permanent impairment of the
left upper extremity.
FACTUAL HISTORY
Appellant, a 57-year-old letter carrier, has an accepted occupational disease claim for
bilateral carpal tunnel syndrome, which arose on or about January 12, 2003. She underwent a
left median nerve decompression on January 11, 2006, which the Office authorized. Dr. Julian J.
Lin, a Board-certified neurosurgeon, performed the January 11, 2006 surgery. Appellant was
released to resume her regular duties effective February 24, 2006.

On December 7, 2006 appellant filed a claim for a schedule award. On January 4, 2007
the Office asked appellant’s surgeon, Dr. Lin, to examine her for purposes of determining the
extent of any permanent impairment due to the accepted employment injury. Dr. Lin referred
appellant for a functional capacity evaluation, which was conducted on February 7, 2007.
In a February 23, 2007 report, Dr. Lin stated that appellant still had some paresthesia in
the left hand, but otherwise there were no new neurosurgical issues with her wrist. On physical
examination, he reported no loss of range of motion, no weakness or atrophy and no loss of
pinch strength. The only reported finding was occasional tingling in the wrist and fingers.
Dr. Lin indicated that appellant reached maximum medical improvement on January 1, 2007.
However, he did not provide an impairment rating.
On March 22, 2007 the Office referred the case record to its district medical adviser,
Dr. Benjamin P. Crane. In a March 30, 2007 report, Dr. Crane found one percent impairment of
the left upper extremity for pain in the distribution of the median nerve. With respect to the right
upper extremity, he found zero percent impairment as there was no mention of right carpal tunnel
syndrome in Dr. Lin’s recent report. According to Dr. Crane, appellant reached maximum
medical improvement on April 11, 2006, three months after her left median nerve
decompression.
On August 16, 2007 appellant received a schedule award for one percent impairment of
the left upper extremity. The award totaled 3.12 weeks of compensation, covering the period
April 11 to May 2, 2006.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act set forth the number of weeks
of compensation to be paid for the permanent loss of use of specified members, functions and
organs of the body.1 The Act, however, does not specify the manner by which the percentage
loss of a member, function or organ shall be determined. To ensure consistent results and equal
justice under the law, good administrative practice requires the use of uniform standards
applicable to all claimants. The implementing regulations have adopted the American Medical
Association, Guides to the Evaluation of Permanent Impairment as the appropriate standard for
evaluating schedule losses.2 Effective February 1, 2001, schedule awards are determined in
accordance with the A.M.A., Guides (5th ed. 2001).3
ANALYSIS
The Office medical adviser assessed the residuals of appellant’s left carpal tunnel
syndrome in accordance with the requirements for determining impairments due to peripheral
1

For a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1) (2000).
2

20 C.F.R. § 10.404 (2007).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

2

nerve disorders.4 The first step in the evaluation process is to grade the severity of the sensory
deficit (pain) in accordance with Table 16-10, A.M.A., Guides 482. With respect to appellant’s
left upper extremity, Dr. Crane found a “Grade 4” sensory deficit.5 This classification is
characterized by “[d]istorted superficial tactile sensibility (diminished light touch), with or
without minimal abnormal sensation or pain, that is forgotten during activity” and represents a 1
to 25 percent sensory deficit.6
The next step in the rating process is to identify the maximum upper extremity
impairment value due to sensory deficit or pain for each affected nerve, which in this case was
the median nerve. According to Table 16-15, A.M.A., Guides 492, the maximum percentage
upper extremity impairment due to sensory deficit or pain involving the median nerve (below
mid-forearm) is 39 percent. To determine the upper extremity impairment one multiplies
appellant’s Grade 4 classification (25 percent) by the maximum percentage loss due to sensory
deficit or pain involving the median (39 percent). Applying this formula, appellant has 10
percent impairment for sensory deficit or pain (25 percent x 39 percent) involving the median
nerve. The Office medical adviser mistakenly calculated appellant’s impairment as only one
percent, which the Office relied upon in its August 16, 2007 schedule award.
Other than the above-noted mathematical error, Dr. Crane’s March 30, 2007 impairment
rating is consistent with Dr. Lin’s February 23, 2007 examination findings and conforms to the
A.M.A., Guides (5th ed. 2001). The August 16, 2007 schedule award will be modified to reflect
appellant’s 10 percent permanent impairment of the left upper extremity. Appellant has not
presented any probative medical evidence indicating that she has greater than 10 percent
impairment of the left upper extremity.7
CONCLUSION
The Board finds that appellant has 10 percent permanent impairment of the left upper
extremity.

4

See A.M.A., Guides 480-83, section 16.5.

5

Dr. Crane noted that appellant reported “intermittent left hand numbness.” Dr. Lin described it as “occasional
tingling.”
6

A.M.A., Guides 482, Table 16-10.

7

See Bobby L. Jackson, 40 ECAB 593, 601 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the August 16, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: March 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

